Pezman, J. The complaint in this case was predicated upon an oral contract entered into with the Department of Public Works and Buildings, Division of Highways, prior to May 13, 1963, whereby claimant, Central Landscaping, Inc., a Corporation, agreed to trim and remove certain trees along the right of way of certain highways under the supervision and maintenance of the State of Illinois. The Report of the Division of Highways, dated June 15, 1964, and signed by A. R. Tomlinson, Supervisor of Claims, states that the work was performed satisfactorily by claimant, inspected, approved and accepted by the Department of Public Works and Ruildings, Division of Highways. It acknowledges that the charges of $1,920.00 were the usual, reasonable and customary charges for operations of this nature, and, further, that the only reason that the bill was not paid was that it was not received by the Division of Highways until the appropriation from which payment could have been made had lapsed. Respondent has stipulated in writing with claimant that the Departmental Report, petition and exhibits attached thereto shall constitute the record in this case. This Court has repeatedly held that, where a contract has been (1) properly entered into; (2) services satisfactorily performed, and materials furnished in accordance with such contract; (3) proper charges made therefor; and (4) adequate funds were available at the time the contracts were entered into, it would enter an award for the amount due. American Oil Company, Inc., A Corporation, vs. State of Illinois, Case No. 5109, opinion filed June 26, 1964; The Pittsburg and Midway Coal Mining Company, A Corporation, vs. State of Illinois, Case No. 5147, opinion filed July 24, 1964. It appears that all qualifications for an award have been met in the instant case. Claimant, Central Landscaping, Inc., a Corporation, is, therefore, hereby awarded the sum of $1,920.00.